         0:20-cv-03046-JFA      Date Filed 03/16/21     Entry Number 15      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Dexter Jamal Grant, Jr.,                            C/A No. 0:20-cv-3046-JFA-PJG

                                   Plaintiff,

    v.
                                                                    ORDER
    J. Reuben Long Detention Center,

                                   Defendant.


         Plaintiff, Dexter Jamal Grant, Jr., a self-represented state pretrial detainee, brings

this civil rights action pursuant to 28 U.S.C. § 1915; § 1915A. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate

Judge for initial review.

         After performing an initial review of the complaint pursuant to the procedural

provisions of the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat.

1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C. § 1915A, the Magistrate Judge

assigned to this action 1 prepared a thorough Report and Recommendation (“Report”).

(ECF No. 11). Within the Report, the Magistrate Judge opines that the complaint is subject

to summary dismissal without prejudice and without issuance and service of process for

lack of subject matter jurisdiction. Id. The Report sets forth, in detail, the relevant facts and




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      0:20-cv-03046-JFA       Date Filed 03/16/21    Entry Number 15       Page 2 of 3




standards of law on this matter, and this Court incorporates those facts and standards

without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on October 8, 2020. Id. The Magistrate Judge required Plaintiff to file objections

by October 22, 2020. Id. Plaintiff failed to file objections or otherwise address the

deficiencies in his complaint. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

and prior orders indicates that the Magistrate Judge correctly concluded that the Plaintiff’s

pleadings fail to sufficiently allege claims granting this court with subject matter

jurisdiction.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.



                                               2
      0:20-cv-03046-JFA      Date Filed 03/16/21    Entry Number 15       Page 3 of 3




(ECF No. 11). Consequently, this matter is summarily dismissed without prejudice and

without issuance and service of process for lack of subject matter jurisdiction.

IT IS SO ORDERED.



March 15, 2021                                           Joseph F. Anderson, Jr.
Columbia, South Carolina                                 United States District Judge




                                             3
